UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-2474


CONSTANCE HAUCK ADAMSON,    a/k/a   Constance    Hauck   Adamson,
a/k/a Constance S. Hauck,

                Plaintiff - Appellant,

          v.

WORLD GOVERNMENT COMMUNIST PARTY; COMMUNIST PARTY OF WORLD
GOVERNMENT; SOCIALIST PARTY OF WORLD GOVERNMENT; WORLD
GOVERNMENT ON MY INSURED PROPERTY,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:15-cv-03497-HMH)


Submitted:   February 23, 2016            Decided:   February 25, 2016


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Constance Hauck Adamson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Constance       Hauck       Adamson    seeks       to   appeal      the     district

court’s    order     adopting       the     magistrate         judge’s      report   and

recommendation and dismissing her complaint without prejudice.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial       Indus.    Loan    Corp.,       337   U.S.     541,   545-47      (1949).

Because the deficiencies identified by the district court may be

remedied by the filing of an amended complaint, we conclude that

the order Adamson seeks to appeal is neither a final order nor

an appealable interlocutory or collateral order.                         Domino Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67

(4th Cir. 1993).          Accordingly, we dismiss the appeal for lack of

jurisdiction.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this    court    and    argument      would    not    aid   the      decisional

process.

                                                                                DISMISSED




                                            2